Citation Nr: 1522787	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for a mood disorder not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right hand condition.

3.  Entitlement to service connection for right knee condition to include a limp.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1974 and from February 6, 1975 to May 16, 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for right hand condition and right knee condition, to include a limp, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, from November 4, 2011, the Veteran's mood disorder NOS symptoms have more nearly approximated total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; hallucinations; isolation, danger of hurting self; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for a mood disorder NOS, claimed as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9435, General Rating Formula for Mental Disorders (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to an initial increased rating, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

III.  Legal Criteria and Analysis - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  Analysis

In an October 2012 rating decision, the AOJ granted service connection for a mood disorder NOS, claimed as PTSD.  A 70 percent disability rating was assigned, effective from November 4, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9435, General Rating Formula for Mental Disorders (2014).  

The Veteran contends that his service-connected mood disorder NOS is more severe than the 70 percent rating initially assigned.  Affording the Veteran the benefit of the doubt, the Board concludes that his mood disorder NOS symptoms more nearly approximate a 100 percent disability rating.

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In an August 2012 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a mood disorder NOS.  He reported continuing mood problems with recurring episodes characterized by extreme irritability, racing thoughts, inability to sleep, and an inability to concentrate.  During these episodes, he became very reactive and was likely to explode at the least provocation.  The Veteran reported that his behavior became intrusive and aggressive and he tried to avoid being around people at those times for fear of losing control.  He reported that during these episodes, he became paranoid and heard voices.  The Veteran noted that this alternated with periods of depression with psychomotor slowing, associated hypersomnia, fatigue, and social withdrawal.  The Veteran reported that during these episodes, he experienced crying spells and suicidal thoughts.  

The Veteran also reported experiencing recurring nightmares related to memories of his psychiatric admission and being injected with Thorazine.  He reported intrusive memories of an experience during active service when he was on a naval ship where fuel was leaking and he was afraid the ship was going to explode.  The Veteran reported that he was often irritable and tended to overreact to minor aggravations.  He felt distant from others and reported that he often felt on guard and startled by sudden noises.

The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, and grossly inappropriate behavior.  

In a January 2015 Disability and Benefits Questionnaire (DBQ) filled out by a private physician, the Veteran was diagnosed with an unspecified anxiety disorder.  The physician noted that the Veteran has been divorced twice, had two adult children with whom he had a good relationship with, and a girlfriend for three and a half years.  The Veteran lived alone and kept his struggles to himself.  The private physician noted that the Veteran was socially isolated and withdrawn.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; persistent delusions or hallucinations; and neglect of personal appearance and hygiene.  

In a January 2015 private vocational rehabilitation report, the private vocational physician noted the Veteran's medical treatment and symptoms.  In her opinion, the Veteran was totally and permanently precluded from performing work due to the severity of his service-connected mood disorder.

The Board finds the August 2012 C&P examination report, the January 2015 private DBQ, and the January 2015 private vocational rehabilitation report to be factually accurate, fully articulated, and containing sound reasoning.  The three opinions were based on sound rationales.  Medical opinions that are factually accurate, fully articulated, and based on sound reasoning carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the evidence delineated above, and affording the Veteran all reasonable doubt, an initial 100 percent evaluation is warranted.  While some of the symptoms experienced by the Veteran approximate those listed in the 70 percent criteria, the Board finds that, overall, his symptoms (including grossly inappropriate behavior and hallucinations) are of similar duration, frequency, and severity as those described for the 100 percent rating, effective November 4, 2011 and going forward.  It is clear that overall, the objective findings paint a disability picture more consistent with a mood disorder NOS, productive of total social and occupational impairment.  38 C.F.R. §§ 3.102, 4.7, 4.119, 4.130, Diagnostic Code 9435 (2014); see Fenderson v. West, 12 Vet. App 119 (1999).

Because the Veteran's mood disorder NOS is more nearly approximated by a 100 percent rating since the date of his initial claim, staged ratings are not necessary. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the Veteran's service-connected mood disorder NOS, warrants a 100 percent rating from November 4, 2011 forward, the matter of an extraschedular rating and/or TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. 
§ 3.321(b)(1) (2014).


ORDER

A disability rating of 100 percent, for a mood disorder NOS, is granted, effective November 4, 2011, subject to the laws and regulations governing monetary benefits.


REMAND

The Board notes that in an August 2012 C&P examination report for mental disorders, the VA examiner reported that the Veteran had arthritis and a knee replacement.  No further information about these conditions was noted.  Because the claims file contains no record or treatment for either arthritis or a knee replacement, a remand on the issues of entitlement to service connection for a right hand condition and a right knee condition, to include a limp, is necessary in order to obtain possibly missing and outstanding treatment reports.



Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for any right hand and/or right knee conditions.  All requests for records and responses must be associated with the claims folder.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for any right hand and/or right knee conditions.  

If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


